     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3284 Page 1 of 44



                                                                                 FILED
 2
 3
                                                                             I   MAR - 6 2020         I
                                                                          CLE 1\I', ..... s ()ISHt.CT ..:.ouHT
                                                                       SOUTHEF(" OIS .. HIC:T OF C ~1-\FOHNIA
                                                                       BY                          WOEPUTY
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTHONY ALEXANDRE,                                Case No.: 3:19-cv-1563-WQH-AHG
12                                     Petitioner,
                                                         ORDER: DENYING PETITION
13     v.                                                FOR WRIT OF HABEAS CORPUS
                                                         AND DENYING CERTIFICATE OF
14                                                       APPEALABILITY
15     PARTICK COVELLO, Warden,
16                                  Respondent.
17
18    I.    INTRODUCTION
19          Anthony Alexandre ("Alexandre" or "Petitioner"), a state prisoner proceeding pro
20    se, has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
21    ("Petition" or "Pet."), challenging his San Diego Superior Court conviction in case
22    number SCD236372. (See Pet. at 1-2, ECF No. 1.)1 The Court has reviewed the
23    Petition, the Answer and Memorandum of Points and Authorities in Support of the
24    Answer, the lodgments, the Traverse and all the supporting documents submitted by both
25    parties. For the reasons discussed below, the Petition is DENIED.
26
27
      1Page numbers for the Petition, Answer and Traverse cited in this Report and
28    Recommendation refer to those imprinted by the court's electronic case filing system.

                                                     I
                                                                                 3: !9-cv-1563-WQH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3285 Page 2 of 44



      1 II.     FACTUAL BACKGROUND
     2          This Court gives deference to state court findings of fact and presumes them to be
     3    correct; Petitioner may rebut the presumption of correctness, but only by clear and
 ·4       convincing evidence. See 28 U.S.C. § 2254(e)(l) (West 2006); see also Parke v. Raley,
     5    506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
     6    properly drawn from those facts, are entitled to statutory presumption of correctness).
     7 The California Court of Appeal summarized the facts as follows:
     8                 On June 3; 2011, Elisabetta Mantuano and Alexandre, who were
     9          involved in a romantic relationship, met for dinner at a restaurant in Pacific
                Beach. At the dinner, Mantuano told Alexandre that she wanted to end their
 10             relationship, which prompted Alexandre to become angry and raise his
 11             voice. They left the restaurant and headed to Mantuano's car while
                Alexandre yelled at Mantuano.
 12
 13                   Mantuano tried to get into her car, but Alexandre grabbed her
               shoulders and blocked her from opening the door. She yelled for him to
14             leave her alone and that she wanted to leave. J\!Iantuano told Alexandre she
15             was going to call the police. Alexandre then grabbed her phone out of her
               hand. Mantuano was able to get inside her car, but Alexandre grabbed and
16             pulled her hand to prevent her from starting the car, breaking Mantuano's
17             finger. A bystander called 911, but Alexandre fled before police arrived.
               In July 2011, after she discovered she was pregnant, Mantuano tried to mend
18             her relationship with Alexandre. However, they continued to argue and
19             Alexandre continued to be jealous of her other relationships and told her he
               doubted the baby was his.
20
21                     On July 30, 2011, Alexandre began arguing with Mantuano over his
               feelings of jealousy. She asked him to leave and to "get out of[her] life."
22             Alexandre refused to leave and when Mantuano tried to leave, he told her to
23             sit on the bed and "calm down." Mantuano began screaming for him to
               leave, or to let her leave, and he told her that if she did not calm down he
24             would hurt the baby or terminate the pregnancy himself. A neighbor called
25             the police. Yet, when the police arrived, Alexandre had J\!Iantuano pinned
               against the bed and threatened that if she answered the door, her life and the
26             baby's life were finished. Mantuano could not answer the door and
27
               Alexandre did not leave the apartment that night.

28       ///


                                                     2
         Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3286 Page 3 of 44



     1                 The next day, Alexandre continued arguing with Mantuano,
     2          threatening her and refusing to leave. When she said that she was going to
                leave, he ripped her bag out of her hands and she ran to the door. He
     3          grabbed Mantuano and told her she could not leave. She went to her
     4          bedroom and tried to lock the door, but he punched the door, leaving a hole.
                As Mantuano tried to take cover on the floor by the bed, Alexandre pulled
     5          her out by her feet, lifted her up, and shook her. Mantuano successfully
     6          diffused the situation by calming down. As soon as Alexandre fell asleep,
                Mantuano left the apartment and called the police. When she returned to the
     7          apartment to wait for the police, Alexandre had left.
 8
                       Between July 31, 2011 and August 30, 2011, Alexandre called
 9              Mantuano 50 or more times per day, texted her 20 or more times per day,
10              and showed up uninvited to her apartment multiple times. Mantuano made it
                clear during this time that she no longer wanted any relationship with
11              Alexandre.
12
                      On August 7, 2011, when Mantuano came home from Mass with her
13             friend, Mathew Blackbum, Alexandre was inside the gated area of her
14             apartment complex and asked to speak with her. Mantuano did not want to
               speak with Alexandre, but agreed so that he would not reveal her pregnancy
15             to Blackbum. They went to her apartment, but Mantuano left her front door
16             open. Blackburn, who knew Mantuano was afraid of Alexandre, remained
               nearby. Alexandre was furious that Mantuano was with a male friend and
17             began raising his voice. Blackbum went into the apartment and Alexandre
18             threatened him. Mantuano told Alexandre to leave, but he refused to do so
               until Blackbum threatened to call the police.
19
20                    On August 11, 2011, Alexandre sent Mantuano a text message that
               said, "you want to be rude to me. You will watch me. You [sic] rude so I
21             have no reason not to make you pay for all of the pain that you caused me.
22             You're going to regret this for sure." Mantuano feared for her life.
               Alexandre showed up at her apartment 20 minutes later asking to look in her
23             car for his cell phone charger.
24
                      On August 13, 2011, Blackbum escorted Mantuano to a Bank of
25             America branch. As she walked up to the ATM, she saw Alexandre. She
26             turned to go back to her car and Alexandre started yelling, asking who was
               with her. Alexandre told Blackbum that he was going to "ruin [his] life" and
27             "you have no idea who I am. You are dead. I'll kill you." Alexandre did
28             not leave until Mantuano and Blackbum told him they were going to call the


                                                    3
                                                                               3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3287 Page 4 of 44



     1          police. That same day, Alexandre sent a text message to Mantuano that he
                had contacted her boss and that she would never work in the United States
 2
                again. When she did not respond to his text message, he sent her a video of
 3              himself on top of a building, threatening to kill himself.
 4
         (Lodgment No. 3 at 2-5, ECF No. 8-21.)
 5
         III.   PROCEDURAL BACKGROUND
 6
                A criminal complaint was filed against Alexandre on September 7, 2011, charging
 7
         him with corporal injury to a spouse or roommate (Cal. Penal Code§ 273.5(a) (count
 8
         one)); stalking (Cal. Penal Code § 646.9(a) ( count two)); and false imprisonment by
 9
         violence, menace, fraud or deceit (Cal. Penal Code§§ 236 & 237(a) (count three)). (See
10
         Lodgment No. 2, vol. 6 at 903-04, ECF No. 8-7.) An arrest warrant was issued the same
11
         day. (See Pet., Ex.Eat 65-67, ECF No. 1.)
12
                Nearly four years later, Petitioner was arrested in New York and extradited to
13
         California. (See Lodgment No. 2, vol. 6 at 903-04, ECF No. 8-7.) On October 19, 2015,
14
         Alexandre was arraigned on the three counts contained in the original 2011 complaint.
15
         (Lodgment No. 1 at 208, ECF No. 8-1.) A preliminary hearing was held on November
16
         20, 2018, at which time the complaint was amended to add an additional count-
17
         attempting to dissuade a witness from reporting a crime (Cal. Penal Code§ 136.l(b)(l)
18
         (count four)). (Lodgment No. 1 at 216, ECF No. 8-1.) Alexandre was arraigned on the
19
         four-count information on December 8, 2015. (Lodgment No. 1 at l-,---3, 217, ECF No. 8-
20
         1.) In addition, the information alleged that, as to count one, Alexandre had personally
21
         inflicted great bodily injury on the victim (Cal. Penal Code §§ 12022. 7(a), 12022. 7( e),
22
         1192.7{c)(8)). (Lodgment No. 1 at 2, ECF No. 8-1.)
23
                Alexandre's defense counsel moved for dismissal on speedy trial and due process
24
         grounds. (Lodgment No. 1 at 10--11, ECF No. 8-1.) The trial court held a six-day
25
         hearing and, after making numerous factual findings and balancing the reasons for the
26
         delay and possible prejudice, denied the motion on February 10, 2016. (See id at 222-
27
         32; see also Lodgment No. 2, vol. 6 at 904-23, ECF No. 8-7.) The trial judge concluded
28

                                                       4
         Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3288 Page 5 of 44



     1 Alexandre failed to establish actual prejudice from the delay. (See id. at 11-23.) Jury
     2        trial began on February 17, 2016. (Lodgment No. 1 at 234, ECF No. 8-1.) On February
     3        26, 2016, the jury found Alexandre guilty on all four counts. (See id. at 259-65; see also
     4        Lodgment No. 2, vol. 14 at 2290-92, ECF No. 8-15.) The jury also found the great
     5        bodily injury allegation to be true. (See Lodgment No. 1 at 261-62, ECF No. 8-1; see
     6        also Lodgment No. 2, vol. 14 at 2290-91, ECF No. 8-15.) On March 28, 2016, the trial
  7           court sentenced Alexandre to seven years, four months in prison. 2 (Lodgment No. 1 at
  8           267-68, ECF No. l; see also Lodgment No. 2, vol. 15 at 3238, ECF No. 8-16.)
  9                 Alexandre appealed his conviction to the California Court of Appeal, claiming that
 10           his right to a speedy trial was violated, he received ineffective assistance of counsel at
 11           sentencing and his sentence was erroneous. (See generally, Lodgment No. 3 at 14-35,
12        ECF No. 8-18.) On August 7, 2017, the appellate court affirmed Alexandre's conviction.
 13       (See Lodgment No. 6, ECF No. 8-21.) On September 15, 2017, Petitioner filed a petition
14        for review in the California Supreme Court, raising the same claims he had raised in the
15        appellate court. (See Lodgment No. 7, ECF No. 8-19.) The court denied the petition
16        without comment or citation on October 18, 2017. (Lodgment No. 8, ECF No. 8-20.)
17                  On July 23, 2018, Alexandre filed a petition for writ of habeas corpus in San Diego
18        County Superior Court, arguing (1) the trial court lacked jurisdiction to charge him with
19        attempting to dissuade a witness from testifying (Cal. Penal Code§ 136.l(b)(l) (count
20        four)); (2) his due process rights were violated because the jury was improperly
21        instructed on the burden of proof and the requisite intent; (3) he received ineffective
22        assistance of trial counsel; (4) he was denied due process because he was prevented from
23
24
          2
25  The court sentenced Alexandre to three years on count one, plus an additional three
26 years for the great bodily injury enhancement, plus eight months on count two and eight
   months on count three, each to run consecutively, and finally, an eight month term on
27 count four was.stayed pursuant to California Penal Code§ 654, for a total term of seven
28 years, four months. (See Lodgment No. 1 at 267-68, ECF No. 8-1; see also Lodgment
   No. 2, vol. 15 at 3236-38, ECF No. 8-16.)

                                                           5
                                                                                       3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3289 Page 6 of 44



      1    presenting exculpatory evidence; (5) his sentence was improper because the People's
     2     statement in aggravation and the presentencing probation report were inaccurate; (6) the
     3     cumulative effect of the trial errors amounted to a violation of due process; and (7)
     4     appellate counsel was ineffective for failing to raise the claims contained in the habeas
     5     petition on direct appeal. (See Lodgment No. 9, ECF No. 8-24.)
     6           On November 16, 2018, while Alexandre's habeas petition was still pending before
     7     the San Diego County Superior Court, he filed another petition for writ of habeas corpus
     8     with the California Court of Appeal, raising the same seven claims. (Lodgment No. 10,
     9     ECF No. 8-22.) On December 13, 2018, the appellate court denied the petition in a
 10        reasoned opinion. (Lodgment No. 11, ECF No. 8-26.) The court noted that Petitioner
 11       "first attempted to seek habeas corpus relief in the superior court, but the court never
 12       ruled on his petition despite repeated attempts by Alexandre to secure a decision." (Id. at
13         1.) The appellate court went on to state that "given the delay by the superior court ...
14        [and the] unusual circumstances" it would "consider [Petitioner's] claims despite the
15        absence of a ruling by the superior court." (Id.) The court then denied the claims as
16        procedurally barred and on the merits. (See id. at 1-2.)
17               On December 20, 2018, one week after the appellate court's decision, the superior
18        court issued its opinion, denying Alexandre's habeas petition in a reasoned decision.
19        (Lodgment No. 12, ECF No. 8-27.) Alexandre then filed a habeas petition in the
20        California Supreme Court, raising the same claims, on January 10, 2019. (Lodgment No.
21        13, ECF No. 8-28.) On July 10, 2019, the court denied the petition without comment or
22        citation. (Lodgment No. 14, ECF 8-29.)
23              On August 19, 2019, Alexandre, proceeding prose, filed the instant federal
24        petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court. (ECF No.
25        1.) On October 28, 2019, Respondent filed an Answer, a Memorandum of Points and
26        Authorities in Support of the Answer and Lodgments of the state court records. (ECF
27        Nos. 7 & 8.) Petitioner filed a Traverse on December 2, 2019. (ECF No. 9.)
28        ///


                                                       6
                                                                                  1·1 G-rv-1 ~6,-WOH-AHn
           Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3290 Page 7 of 44



       1     IV.   SCOPE OF REVIEW
   2               Alexandre's Petition is governed by the provisions of the Antiterrorism and
   3         Effective Death Penalty Act of 1996 ("AEDPA"). See Lindh v. Murphy, 521 U.S. 320
   4         (1997). Under AEDPA, a habeas petition will not be granted unless the adjudication: (1)
   5        resulted in a decision that was contrary to, or involved an unreasonable application of
   6        clearly established federal law; or (2) resulted in a decision that was based on an
   7        unreasonable determination of the facts in light of the evidence presented at the state
   8        court proceeding. 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002).
   9               A federal court is not called upon to decide whether it agrees with the state court's
  10        determination; rather, the court applies an extraordinarily deferential review, inquiring
 11         only whether the state court's decision was objectively unreasonable. See Yarborough v.
 12         Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). In
 13         order to grant relief under§ 2254(d)(2), a federal court "must be convinced that an
 14         appellate panel, applying the normal standards of appellate review, could not reasonably
 15         conclude that the finding is supported by the record." See Taylor v. Maddox, 366 F.3d
 16         992, 1001 (9th Cir. 2004).
 17                A federal habeas court may grant relief under the "contrary to" clause if the state
 18         court applied a rule different from the governing law set forth in Supreme Court cases, or
 19         if it decided a case differently than the Supreme Court on a set of materially
 20         indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
 21         relief under the "unreasonable application" clause if the state court correctly identified
 22         the governing legal principle from Supreme Court decisions but unreasonably applied
 23         those decisions to the facts of a particular case. Id. Additionally, the "unreasonable
 24         application" clause requires that the state court decision be more than incorrect or
25          erroneous; to warrant habeas relief, the state court's application of clearly established
. 26        federal law must be "objectively unreasonable." See Lockyer v. Andrade, 538 U.S. 63, 75
27          (2003). "[A] federal habeas court may not issue the writ simply because that court
28          concludes in its independent judgment that the relevant state-court decision applied

                                                          7
                                                                                     3: 19-cv-1563-WQH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3291 Page 8 of 44



      1 clearly established federal law erroneously or incorrectly. Rather, that application must
     2     also be unreasonable." Williams v. Taylor, 529 U.S. 362,411 (2000). "A state court's
     3    determination that a claim lacks merit precludes federal habeas relief so long as
     4    'fairmindedjurists could disagree' on the correctness of the state court's decision."
     5    Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541
     6    U.S. 652, 664 (2004)).
     7           Where there is no reasoned decision from the state's highest court, the Court
     8    "looks through" to the "last reasoned state-court opinion" and presumes it provides the
     9    basis for the higher court's denial of a claim or claims. Ylst v. Nunnemaker, 501 U.S.
 10       797, 804-05 (1991); see Ylst, 501 U.S. at 803 ("Where there has been one reasoned state
 11      judgment rejecting a federal claim, later unexplained orders upholding that judgment or
 12       rejecting the same claim rest upon the same ground."} If the dispositive state court order
 13       does not "furnish a basis for its reasoning," federal habeas courts must conduct an
14       independent review of the record to determine whether the state court's decision is
15       contrary to, or an unreasonable application of, clearly established Supreme Court law.
16       See Delgado v. Lewis, 223 F.3d 976, 982 (9th Cir. 2000) (overruled on other grounds by
17       Andrade, 538 U.S. at 75-76); accord Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.
18       2003). However, a state court need not cite Supreme Courtprecedent when resolving a
19       habeas corpus claim. See Early, 537 U.S. at 8. "[S]o long as neither the reasoning nor
20       the result of the state-court decision contradicts [Supreme Court precedent,]" id., the state
21       court decision will not be "contrary to" clearly established federal law. Id. Clearly
22       established federal law, for purposes of§ 2254( d), means "the governing principle or
23       principles set forth by the Supreme Court at the time the state court renders its decision."
24       Andrade, 538 U.S. at 72.
25       V.    DISCUSSION
26             In his federal petition, Alexandre raises the same seven claims he raised in his
27       petitions for habeas corpus to the California courts: (1) the trial court lacked subject
28       matter jurisdiction over count four because it was brought after the applicable statute of

                                                       8
                                                                                  , · 19-cv-1 'i61-WOf-f-A f-lG
         Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3292 Page 9 of 44



     1        limitations had expired; (2) his due process rights were violated because the jury was
     2        improperly instructed; (3) he received ineffective assistance of trial counsel, in violation
     3        of his Sixth Amendment rights; (4) his due process rights were violated because he was
     4        prevented from presenting witnesses and evidence in his defense; (5) his due process
 5            rights were violated because the trial court relied on purportedly erroneous evidence in
 6            determining his sentence; (6) the cumulation of errors amounted to a violation of due
 7        process (7) he received ineffective assistance of appellate counsel, in violation of his
 8            Sixth Amendment rights. (See Pet. at 26-47, ECF No. 1.)
 9                  Respondent argues that claims one, two, four and five are barred from federal
10        review because they are procedurally defaulted. (Mem. P. & A. Supp. Answer at 10-11,
11        13, 15-16, 18,ECFNo. 7-1.) Furthermore,RespondentassertsallofPetitioner'sclaims
12        fail on the merits. (See id. at 11-18.)
13                  A.    Procedural Default
14                 Respondent argues claims one, two, four, and five raised in Alexandre's federal
15        petition are barred from habeas review because they are procedurally defaulted. (See id.
16        at 10-11, 13, 15, 18ECFNo. 7-1.) Alexandreraisedtheseclaimsinhispetitionfor
17        review to the California Supreme Court, which denied the petition without comment or
18        citation. (See Lodgment Nos. 13, 14, ECF Nos. 8-28, 8-29.) This Court therefore looks
19        through to the last reasoned decision by a state court. See Ylst, 501 U.S. at 805,--06.
20        Here, that is the decision of the Superior Court ofSan Diego County. 3 In its order
21        denying Alexandre's petition, the court found the claims procedurally barred under
22
23
          3
           The superior court issued a reasoned decision on Alexandre's petition after the court of
24
         appeal issued a reasoned decision on Alexandre's petition and before Alexandre filed a
25       petition in the supreme court. See Cal. Const., art. VI, § 10 (all California courts,
         including the California Supreme Court, have original jurisdiction to hear petitions for
26
         writs of habeas corpus). The Court concludes that the decision of the superior court is the
27       "last reasoned state-court opinion" on each of Alexandre's claims. Ylst, 501 U.S. at 805.
         However,the Court's conclusions in this Order would be the same if the Court "look[ed]
28
         through" to the earlier reasoned decision of the California Court of Appeal. Id. at 804.

                                                           9
                                                                                      3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3293 Page 10 of 44



      I    California law, stating:
     2            "A litigant is not entitled to raise an issue on habeas corpus after having
     3            failed to raise the same issue on direct appeal." (In re Reno (2012) 55 Cal.
                  4th 428, 490.) ... Applying these principles to this matter, petitioner's first,
     4            second, fourth, fifth, and sixth claims could have been raised on appeal but
     5            were not. As such, those claims are procedurally barred.

     6     (Lodgment No. 12 at 2, ECF No. 8-27.) Because the superior court clearly found
     7     Petitioner could have, but failed to, raise these claims on direct review, this Court
     8     presumes the California Supreme Court found the claims barred for the same reason. See
     9     Lee v. Jacquez, 788 F.3d 1124, 1133 (9th Cir. 2015) ("If the California Supreme Court
 IO        denies a habeas petition without explanation, the. federal courts will presume that a
 11        procedural default was imposed if 'the last reasoned opinion on the claim explicitly
 12        impose[ d] a procedural default."')
 13              "The procedural default doctrine 'bar[s] federal habeas [review] when a state court
14        decline[s] to address a prisoner's federal claims because the prisoner has failed to meet a
15        state procedural requirement."' Calderon v. United States District Court, 96 F.3d 1126,
16        1129 (9th Cir. 1996) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)). The
17        doctrine "'is a specific application of the general adequate and independent state grounds
18        doctrine."' Calderon, 96 F.3d at 1129 (quoting Wells v. Maass, 28 F.3d 1005, 1008 (9th
19        Cir. 1994)). Federal courts "will not review a question of federal law decided by a state
20        court if the decision of that court rests on a state law ground that is independent of the
21        federal question and adequate to support the judgment." Coleman, 501 U.S. at 729; Park
22        v. California, 202 F.3d 1146, 1151 (9th Cir. 2000).
23              The Ninth Circuit has held that because procedural default is an affirmative
24        defense, Respondent must first "adequately pie[ a]d the existence of an independent and
25        adequate state procedural ground." Bennett v. !vfueller, 322 F.3d 573, 586 (9th Cir.
26        2003). Once the defense is placed at issue, the burden shifts to the petitioner, who must
27        then "assert[] specific factual allegations that demonstrate the inadequacy of the state
28        procedure .... " Id. The "ultimate burden" of proving procedural default, however,

                                                        10
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3294 Page 11 of 44



     1 belongs to the state. Id. If the state meets this burden, federal review of the claim is
     2       foreclosed unless the petitioner can "demonstrate cause for the default and actual
     3       prejudice as a result of the alleged violation of federal law, or demonstrate that failure to
     4       consider the claims will result in a fundamental miscarriage of justice." Coleman, 501
     5       U.S. at 750.
     6              As noted above, the state court found Alexandre's first, second, fourth, fifth and
     7       sixth4 claims were barred from review under California law because he failed to raise the
 8           claims first on direct appeal. This rule is commonly known as the "Dixon bar." See
 9 Johnson v. Lee, -U.S.-, 136 S. Ct. 1802, 1804 (2016) (stating that "[u]nder the so-
10           called 'Dixon bar,' a defendant procedurally defaults a claim raised for the first time on
11           state collateral review if he could have raised it earlier on direct appeal") (citing In re
12       Dixon, 55 Cal. 4th 428,490 (Cal. 1953)); see also In re Reno, 55 Cal. 4th 428, 490 (Cal.
13       2012).
14                 Respondent asserts the Dixon bar is an independent and adequate state procedural
15       bar. (See Mem. P. & A. Supp. Answer at 10-11, ECF No. 7-1.) As such, the burden
16       shifts to Alexandre. See Bennett, 322 F.3d at 586. For his part, Petitioner has failed to
17       allege any specific facts that demonstrate the Dixon rule's inadequacy and therefore has
18       not met his burden. See id. Moreover, federal courts have recognized the Dixon bar is
19       both adequate and independent state procedural rule. See Johnson, 136 S. Ct. at 1804
20       (concluding Dixon bar is "firmly established and regularly followed" and therefore
21       "adequate"); see also Johnson v. Montgomery, 899 F.3d 1052, 1060 (9th Cir. 2018)
22       (recognizing that California's Dixon bar is an adequate and independent state law ground
23       to bar federal habeas review); see also Cook v. Kernan, - Fed. App'x - , 2020 WL
24       354623, *1 (9th Cir. Jan. 21, 2020) (stating "California's Dixon bar has been upheld as an
25
26
         4
27        Although the state court procedurally barred claim six, in which Alexandre alleges a
28       due process violation based on cumulative error, Respondent does not argue that claim is
         procedurally defaulted. (See Mem. P. & A. Supp. Answer at 19-20, ECF No. 7-1.)

                                                           11
                                                                                       3:19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3295 Page 12 of 44



     1 adequate and independent procedural ground capable of barring federal habeas review").
  2     Therefore, claims one, two, four and five are procedurally defaulted.
  3           Federal courts may still review procedura.lly defaulted claims if the petitioner
 4      meets one of two exceptions: ( 1) a showing of adequate legal cause for the default and
 5      prejudice arising from the default, or (2) a showing of a miscarriage of justice. See
 6      Schlup v. Delo, 513 U.S. 298, 321 (1995); Coleman, 501 U.S. at 750; Wainwright v.
 7 Sykes, 433 U.S. 72, 87 (1977); Cook v. Schriro, 538 F.3d 1000, 1025-26 (9th Cir. 2008).
 8            To establish cause, Alexandre must show that "some objective factor external to
 9      the defense" or constitutionally ineffective assistance of counsel impeded his efforts to
10      comply with the state's procedural rule. See Murray v. Carrier, 477 U.S. 4 78, 488
11      (1986). For ineffective assistance of counsel to constitute cause, the ineffective
12     assistance claim must have been presented as an independent claim to the state courts.
13     Id. at 489. Moreover, Petitioner must establish that his attorney was "constitutionally
14     ineffective under the standard established in Strickland v. Washington, [466 U.S. 668
15     (1984)]." Murray,477U.S.at488.
16            Here, Alexandre claims defense counsel's ineffectiveness is cause for the default.
17     (See Traverse at 3, 5, ECF No. 9.) Petitioner raised ineffective assistance of counsel
18     claims in his petitions for writ of habeas corpus to the California courts. (See Lodgment
19     No. 9, ECF No. 8-24; see also Lodgment No. 10, ECF No. 8-25.) He argued, among
20     other things, that both trial counsel and appellate counsel were ineffective in failing to
21     raise claims one, two, four and five first in state court. (See id.) But a claim of
22     ineffective assistance of counsel can only constitute cause if it is in itself a constitutional
23     violation. Martinez v. Ryan, 566 U.S. 1, 17-18; Edwards, 529 U.S. at 451-52. As
24     discussed below in sections V(B)(5}-(6), Alexandre has not established that trial or
25     appellate counsel was ineffective under Strickland.
26            Nor has he established either actual prejudice or a fundamental miscarriage of
27 justice. "Prejudice [sufficient to excuse procedurally barred claims] is actual harm
28     resulting from the alleged error." Vickers v. Stewart, 144 F.3d 613, 617 (9th Cir. 1998).

                                                      12
                                                                                  1: l 9-cv-l 'i61-WOH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3296 Page 13 of 44



     1 Supreme Court has limited the "miscarriage of justice" exception to petitioners who can
     2    show that "a constitutional violation has probably resulted in one who is actually
     3    innocent." Schlup, 513 U.S. at 327; see McQuiggin v. Perkins, 569 U.S. 383, 393-94
     4    (2013); Johnson v. Knowles, 541 F.3d 933, 936-38 (9th Cir. 2008) ("The miscarriage of
     5 justice exception is limited to those extraordinary cases where the petitioner asserts his
     6    innocence and establishes that the court cannot have confidence in the contrary finding of
     7   guilt."). Here, Alexandre cannot establish actual prejudice or a fundamental miscarriage
 8       of justice because, as discussed in sections V(B)(l}--(4), the claims are meritless.
 9              In sum, the state court denied claims one, two, four and five pursuant to adequate
10       and independent state procedural grounds that were correctly applied and as such, federal
11       habeas review of claims one, two, four and five are procedurally defaulted. See Coleman,
12       501 U.S. at 729-30. For the reasons discussed below, the four procedurally defaulted
13 · claims also lack merit and thus, counsel was not constitutionally ineffective for failing to
14       raise them on direct appeal. See Martinez, 566 U.S. at 17-18. In addition, Petitioner has
15       failed to establish cause and prejudice or a miscarriage of justice sufficient to overcome
16       the Dixon bar. See Schlup, 513 U.S. at 327; Vickers, 144 F.3d at 617. Therefore the
17       claims one, two, four and five are barred from federal habeas review. Nevertheless,
18       because the defaulted claims' lack of merit is an integral part of the Court's analysis, the
19       Court addresses the merits of each claim, below.
20             B.     Merits
21             As noted above, Alexandre raises seven claims, presented in the same order he
22       raised them in the California state courts. For the ease of analysis, however, the Court
23       will discuss the four procedurally defaulted claims first, followed by Petitioner's claims
24       of ineffective assistance of trial and appellate counsel and, finally, cumulative error.
25                           1.    Jurisdiction as to Count Four (Ground One)
26             In ground one, Petitioner contends the trial court lacked jurisdiction to try him on
27       count four, attempting to dissuade a witness from reporting a crime (Cal. Penal Code
28

                                                       13
                                                                                   3:19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3297 Page 14 of 44



      1        § 136.l(b)(l)), because the statute oflimitations had expired. 5 (See Pet. at 26-32, ECF
     2        No. 1.) Specifically, he claims that the three-year statute of limitations should not have
     3        been tolled under California law because he was living in California for the relevant time
     4        period. (See id.) Respondent contends Alexandre's claim fails to present a federal
     5        question and fails on the merits. (Mem. P. & A. Supp. Answer at 10-13, ECF No. 7-1.)
     6               As noted above, Alexandre raised this claim in his petition for writ of habeas
     7        corpus to the California Supreme Court, which was denied without comment or citation.
     8        (See Lodgment Nos. 13, 14, ECF Nos. 8-28, 8-29.) This Court therefore looks through
     9        that denial to the last reasoned state court decision. See Ylst, 501 U.S. at 805-06. Here,
 10           that is the decision of the superior court. (See Lodgment No. 12 at 3-4, ECF No. 8-27.)
 11           Having first concluded the claim was procedurally barred, the court went on to also deny
 12           the claim on the merits, stating:
 13                        Petitioner argues that the addition of Count 4, the violation of section
 14                 136.l(b)(l), was barred by the statute of limitations. Petitioner also argues
                    that the complaint was not properly amended to add Count 4 and that he was
15                  not properly arraigned on Count 4.
16
                           In reviewing a petition for writ of habeas corpus, the court presumes
17                  the regularity of proceedings that resulted in a final judgment. (Ex parte
18                  Bell (1942) 19 Cal.2d 488, 500.) "[A]ll presumptions favor the truth,
                    accuracy, and fairness of the conviction and sentence; defendant thus must
19                  undertake the burden of overturning them." (In re Reno, supra, 55 Cal. 4th
20                  at 451.) Vague or conclusory allegations do not warrant habeas relief, and
                    the petition must state fully and specifically the facts justifying relief and
21                  include reasonably available supporting evidence. (People v. Duvall ( 1995)
                    9 Cal. 4th 464, 474.)
22
23                       Pursuant section 801, the statute of limitations to commence a
24                 prosecution for an offense under section 136.l(b)(l) is three years.
                   However, the statute of limitations to commence a criminal action may be
25
26        5
           To the extent Petitioner also refers in ground one to instances of ineffective assistance
27        of counsel, this Court will address those arguments below in sections V(B)(5)-(6),
28        devoted to Alexandre's separate claims of ineffective assistance of trial counsel and
          appellate counsel, respectively.

                                                          14
                                                                                     i· IG-r:v-1 ~fii-WOH-A HG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3298 Page 15 of 44



     1          tolled up to a maximum of three years for any time during which the
     2          defendant is not within the state. (People v. Lynch (2010) 182 Cal. App. 4th
                1262, 1271; § 803(d).) Additionally, an accusatory pleading may be
     3          amended to add an offense or enhancement that was proved at the
 4
                preliminary hearing. (People v. Superior Court (Mendel/a) (1983) 33 Cal.3d
                754, 764, superseded by statute on other grounds as stated in In re Jovan B.
 5              (1993) 6 Cal.4th 801, 814, fn. 8.)
 6
                       Here, a complaint was filed against petitioner on September 7, 2011,
 7              charging him with Counts 1 through 3, and an arrest warrant was issued that
 8
                same day. On October 19, 2015, petitioner was arraigned after being
                extradited from New York. At the preliminary hearing on November 20,
 9              2018, the complaint was amended to add Count 4 for an incident that
10              occurred on or about June 3, 2011, and that involved the same events as
                Counts 1 and 3. Petitioner was then arraigned on an information containing
11              Count 4 on December 8, 2015. Petitioner's assertions that the complaint
12              was improperly amended and that he was improperly arraigned are therefore
                incorrect.
13
14                     The sentencing memorandum filed by petitioner indicates that his
               permanent residence was in New York, and that he resided in New York
15             both before and after the offense in Count 4 occurred. Petitioner
16             acknowledges in the petition that he was in New York and Florida after the
               offense in Count 4 occurred. Petitioner was also extradited from New York.
17             The record therefore establishes that petitioner was outside of California
18             after the offense in Count 4 occurred, during which time the statute of
               limitations would be tolled. Petitioner has not provided any evidence or
19             allegations as to the duration of his presence in California during the
               relevant time period, therefore he has failed to show that the statute of
20
               limitations was not sufficiently tolled. Accordingly, petitioner has failed to
21             show deficient representation regarding this claim.
22
         (Lodgment No. 12 at 3--4, ECF No. 8-27.)
23
               To the extent Alexandre argues the state court erroneously applied California law
24
         regarding the statute oflimitations, he fails to state a cognizable claim on federal habeas.
25
         Federal habeas relief is unavailable for violations of state law or for alleged error in the
26
         interpretation of application of state law. See Swarthout v. Cooke, 562 U.S. 216, 220
27
         (2011); Estelle v. McGuire, 502 U.S. 62, 67 (1991) ("We have stated many times that
28

                                                       15
                                                                                   3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3299 Page 16 of 44



      1     'federal habeas corpus relief does not lie for errors of state law."'); Pulley v. Harris, 465
     2     U.S. 37, 41 (1984) (stating federal courts may not grant habeas relief on the basis of a
     3     perceived error of state law"). A federal court will examine a state court's interpretation
     4     of its laws or constitution only where it is clearly shown that such state judicial
     5     interpretations violate fundamental rights guaranteed by the Constitution of
     6     III

     7     the United States. See Bonin v. Calderon, 59 F.3d 841 (9th Cir. 1995). Alexandre has
     8     not alleged a Constitutional violation.
     9           Moreover, in reviewing the claim on state habeas, the superior court specifically
 10        determined that the trial court did not violate the applicable statute oflimitations in
 11        prosecuting Alexandre, (see Lodgment No. 10 at 3), and this court cannot second-guess
 12        that determination. A state court's interpretation of state law, including one announced
 13       on appeal of the challenged conviction, binds a federal court sitting in habeas corpus.
14        Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Hicks v. Feiock, 485 U.S. 624, 629 (1988).
15        Here, the state court concluded that Alexandre failed to present any evidence to support
16        his allegation that he resided in California during the relevant time period. As the court
17        observed, documents submitted during trial proceedings indicated Petitioner was a
18        permanent resident of New York both before and after the 2011 incident. (See Lodgment
19        No. 1 at 177, ECF No. 1.) This Court defers to that factual determination. See Parke,
20        506 U.S. at 35-36. Therefore, Alexandre has failed to state a cognizable federal claim.
21               Further, to the extent Alexandre attempts to argue the erroneous application of the
22        state's statute of limitations amounted to a due process violation, he is not entitled to
23        relief. As discussed above, habeas relief is only available under 28 U.S.C. § 2254(d) if
24        the state court's denial of the claim was "contrary to, or an unreasonable application of,
25        clearly established law" or an "unreasonable determination of the facts in light of the
26        state court record." 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002). Here,
27        Alexandre has identified no "clearly established federal law" which prohibits conviction
28        on criminal charges merely because they were brought past a state statute of limitations,

                                                        [6
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3300 Page 17 of 44



     1 as opposed to the general Fifth Amendment due process protection from prejudicial pre-
     2    trial delay. See Loeblein v. Dormire, 229 F.3d 724, 726 (8th Cir. 2000) ("[A] state
     3    court's failure properly to apply a state statute oflimitations does not violate due process
     4    or, indeed, any other provision of the Constitution or a federal statute.") "Perhaps it is
     5    better stated that "a state's misapplication of its own statute of limitations does not violate
     6    federal due process per se." Belvin v. Addison, 561 Fed. Appx. 684, 686 (10th Cir. 2014)
     7   (unpublished decision, citing Loeblin); see also Neese v. Ryan, 2017 WL 5157250, at* 12
 8       (D. Ariz. Aug. 16, 2017); Suong v. Cate, 2014 WL 727138, at* 11 (E.D. Cal. Feb. 24,
 9       2014). Thus, because there is no clearly established law, the state court's rejection of this
10       claim cannot be contrary to, or an unreasonable application of, clearly established federal
11       law. See Carey v. Musladin, 549 U.S. 70, 77 (2006) ("Given the lack of holdings from
12       this Court... , it cannot be said that the state court 'unreasonabl[y] appli[ed] clearly
13       established Federal law."')
14              Alexandre appears to argue the state court made an unreasonable determination of
15       the facts as to this claim. He contends the state court erroneously concluded the statute of
16       limitations was tolled based on "unsubstantiated facts that are not supported by the
17       record." (Pet. at 27, ECF No. 1.) Alexandre claims he resided in California until late
18       2014, after the statute oflimitations had expired, and the superior court's finding that he
19       resided in New York for at least part of that time was erroneous. (Id.) As the superior
20       court observed, documents in the record submitted by the defense indicate Alexandre's
21       residence was indeed in New York. (See Lodgment No. 1 at 12, 177, ECF No. 8-1.)
22       Petitioner's self-serving and conclusory allegations to the contrary are insufficient to
23       support habeas relief. See Jones v. Gomez, 66 F .3d 199, 204 (9th Cir. 1995); James v.
24       Borg, 24 F.3d 20, 26 (9th Cir. 1994) (conclusory allegations not supported by specific
25       facts in petition do not warrant habeas relief). As such, he has failed to establish the state
26       court based its decision on an unreasonable determination of facts. See Taylor, 366 F.3d
27       at 1001.
28             In sum, the state court's denial of the claim was neither contrary to, nor an

                                                       17
                                                                                   3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3301 Page 18 of 44



      1 unreasonable application of, clearly established federal law. See Williams, 529 U.S. at
     2    412-13; 28 U.S.C. §2254(d)(l). Moreover, the state court's adjudication did not involve
     3    an "unreasonable determination of the facts in light of the evidence presented in the state
     4    court proceedings," because Petitioner has not demonstrated that the state court factual
     5    findings are objectively unreasonable. See Miller-El v. Cockrell, 537 U.S. 322, 340
     6    (2003); 28 U.S.C. § 2254(d)(2). Therefore, claim one is DENIED.
     7                  2.    Jury Instructions (Ground Two)
     8           In ground two, Alexandre claims his due process rights were violated when the
     9   trial court failed to properly instruct the jury. Specifically, he argues the court failed to
 10      instruct the jury that it must find the sentencing enhancement for great bodily injury
 11      under California Penal Code section 12022.7(a) to be true "beyond a reasonable doubt."
 12      (See Pet. at 32, ECF No. 1.) He further contends the jury was not properly instructed on
 13      the intent requirement for count one and the sentencing enhancement. (See id at 32-33.)
14       Finally, he argues the jury was improperly instructed on the elements of count four
15       because the statute of limitations had expired for bringing charges on that count. (Id at
16       34-35.)
17              Petitioner raised this claim in his petition for writ of habeas corpus to the
18       California Supreme Court, which was denied without comment or citation. (See
19       Lodgment Nos. 13, 14, ECF Nos. 8-28, 8-29.) As such, this Court looks through to the
20       reasoned opinion of the superior court. See nst, 501 U.S. at 805-06. As discussed
21       above, the superior court concluded the claim was procedurally barred for failure to raise
22       it on appeal. (See Lodgment No. 12 at 2.) The court then went on to also deny the claim
23       on the merits, stating in relevant part:
24                    Petitioner argues that the jury should not have been instructed on
25             Count 4 because the court lacked jurisdiction to charge that count due to the
               expiration of the statute of limitations. As discussed above, petitioner's
26             claim under the statute of limitations is denied, therefore this argument lacks
27             merit. Petitioner also argues that he was deprived due process and a fair trial
               because the trial court did not advise the jury that petitioner must be found
28             guilty beyond a reasonable doubt for the section 12022. 7(a) enhancement on

                                                       18
                                                                                   1·1Q-rv-1 °'6i-WnH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3302 Page 19 of 44



 1          Count 1, and because the jury was not instructed find the requisite intent
            under the section 12022.7(a) enhancement on Count 1.
 2
 3                 The record shows that the jury was given CALCRlM 3160, which
            provides that the People have the burden of proving the great bodily injury
 4
            allegation beyond a reasonable doubt, and that if the People have not met
 5          this burden, the jury must find that the allegation has not been proved.
 6
                   Thus, the jury was properly instructed on the burden of proof under
 7          the section 12022.7(a) allegation.
 8
                  As.to the requisite intent:
 9
                         [S]ection 12022.7, subdivision (a) does not require a
10
                  showing of intent to inflict [great bodily injury], separate or
11                apart from the intent required to commit the felony or attempted
                  felony for which the enhancement provision prescribes
12
                  additional punishment. Rather, the statute only requires a
13                showing that defendant 'personally inflict[ ed]' great bodily
                  injury 'in the commission of a felony or attempted felony .... '
14
                  (§ 12022.7, subd. (a).) Thus, the only intent required to support
15                a [great bodily injury] enhancement under section 12022.7,
                  subdivision (a) is the intent required to commit the underlying
16
                  felony or attempted felony.
17
            (People v. Poro} (2010) 190 Cal.App.4th 165, 168.)
18
19                  The charge under Count 1 was for willful infliction of corporal injury
             (§ 273.5(a)), which does not require specific intent to injure; rather, it
20
             requires a willful act which results in injury and is thus a general intent
21           crime. (People v. Burton (2015) 243 Cal. App. 4th 129, 134, fn. 8.) The
             jury here was instructed under CALCRIM 252 that the requisite intent for
22
           · Count 1 was that petitioner act with wrongful intent, which is defined as
23           intentionally doing the prohibited act. The jury was also instructed under
             CALCRIM 3160 that if it finds petitioner guilty of Count 1, it must then
24
             decide whether petitioner personally inflicted great bodily injury. The jury
25           was therefore properly instructed on the requisite intent. Consequently,
             petitioner has failed to show deficient representation as to this claim.
26
27
       (Lodgment No. 12 at 5-6, ECF No. 8-27.)
28

                                                   19
                                                                              3: ! 9-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3303 Page 20 of 44



     1          Even assuming the claim is not procedurally defaulted as discussed above,
 2        Alexandre would not be entitled to federal habeas relief. First, to the extent Alexandre
 3        argues the jury instructions were erroneous under California law, his claim is not
 4       cognizable on federal habeas. See Estelle, 502 U.S. at 67-68 (holding issues regarding
 5       state law are not cognizable on federal habeas corpus review). An instructional error
 6       "does not alone raise a ground cognizable in a federal habeas corpus proceeding."
 7       Dunckhurst v. Deeds, 859 F.2d 110, 114 (9th Cir. 1988); see also Van Pilon v. Reed, 799
 8       F.2d 1332, 1342 (9th Cir. 1986) (claims that merely challenge correctness of jury
 9       instructions under state law cannot reasonably be construed to allege a deprivation of
10       federal rights).
11              To merit relief when an allegedly erroneous jury instruction is given, or an
12       instruction is omitted, a petitioner must show that the ailing instruction by itself so
13       infected the entire trial that the resulting conviction violates due process. See Estelle, 502
14       U.S. at 71-72; Henderson v. Kibbe, 431 U.S. 145, 155 (1977). For instructional error to
15       amount to a due process violation Petitioner must show both that the instruction was
16       defective and that there was a "reasonable likelihood that the jury applied the instruction
17       in a way that relieved the State of its burden of proving every element of the crime
18       beyond a reasonable doubt." Waddington v. Sarausad, 555 U.S. 179, 190---91 (2009)
19       (quoting Estelle, 502 U.S. at 72 (internal quotation marks and citation omitted)); see also
20       Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) ('"[I]t must be established not
21       merely that the instruction is undesirable, erroneous or even "universally condemned,"
22       but that it violated some [constitutional right]."').
23             Here, Alexandre has not established the instructions were erroneous, much less that
24       any purported defect rendered his trial fundamentally unfair. First, as to the burden of
25       proof, contrary to Petitioner's assertion, the jury was instructed that the People were
26       required to prove all of the allegations beyond a reasonable doubt. (See Lodgment No. 1
27       at 149, ECF No. 8-1; see also CALCRIM No. 220.) The judge defined the standard for
28       the jury and specifically noted that "whenever I tell you the People must prove

                                                        20
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3304 Page 21 of 44



     1    something, I mean they must prove it beyond a reasonable doubt." (Id. at 149.) The
     2 court reiterated the burden of proof when instructing on the great bodily injury
 3        enhancement under California Penal Code sections 1192.7(c), 12022.7 and 12022.8,
 4        stating,
 5                     If you find the defendant guilty of the crime charged in Count One;
                you must then decide whether the People have proved the additional
 6
                allegation that the defendant personally inflicted great bodily injury on
 7              Elisabetta Mantuano during the commission of that crime.
                       Great bodily injury means significant or substantial physical injury. It
 8
                is an injury that is greater than minor or moderate harm.
 9
                       The People have the burden of proving each allegation beyond a
10
                reasonable doubt. If the People have not met this burden, you must find that
11              the allegation has not been proved.
12
         (Lodgment No. 1 at 159, see also CALCRIM No. 3160.)
13
                 Furthern1ore, as the superior court noted, the jury was properly instructed on the
14
         intent requirement as to count one and the great bodily injury enhancements. Under
15
         California law, inflicting injury on a cohabitant pursuant to California Penal Code section
16
         273.5(a) requires only general intent. People v. Thurston, 71 Cal. App. 4th 1050, 1055-
17
         56 (Cal. Ct. App. 1999) (holding that to satisfy the intent element of section 273.5(a), a
18
         prosecutor need only show the defendant an intended assaultive act); see also People v.
19
         Burton, 243 Cal. App. 4th 129, 134, fu. 8 (Cal. 2015). Likewise, the great bodily injury
20
         enhancement requires only general intent to commit the underlying felony. See People v.
21
         Poro}, 190 Cal. App. 4th 165, 172 (Cal. Ct. App. 2010). Here, the jury was so instructed.
22
         The judge properly instructed the jury that in order to find Alexandre guilty on count one,
23
         it must find that he "willfully inflicted a physical injury on his cohabitant" and that the
24
         injury was "inflicted by the defendant resulted in a traumatic condition." (Lodgment No.
25
         1 at 153; see also CALCRIM 840.) And to find the great bodily injury enhancement true,
26
         the jury was correctly instructed it must find that Alexandre "personally inflicted great
27
         bodily injury" on Mantuano during the commission of count one. (Lodgment No. 1 at
28


                                                       21
                                                                                   3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3305 Page 22 of 44



      1     159; see also CALCRIM No. 3160.)
     2            In addition, the court instructed the jury on the difference between specific and
     3     general intent. The jury was specifically instructed that as to count one and "the special
     4     allegationsof[PenalCodesections] 1192.7(c)(23), 12022.7(e)and 1192.7(c)(8)forgreat
     5     bodily injury," it must find Alexandre possessed "general intent." (See id. at 151; see
     6     also CALCRIM 252.) The jury was further instructed that a defendant "must not only
     7     commit the prohibited act, but must do so with wrongful intent. A person acts with
     8     wrongful intent when he or she intentionally does a prohibited act; however, it is not
     9     required that he or she intend to break the law." (Id. at 151; see also CAL CRIM 252.)
 10        Thus, the trial court properly instructed the jury as to the requisite intent required on each
 11        count and enhancement.
 12               Finally, to the extent Alexandre argues there was instructional error due to the
 13       trial court's purported lack of jurisdiction over count four, his claim is without merit for
14        the reasons discussed above in section V(B)(l) of this Order. The state court concluded
15        the statute of limitations was tolled as to count four while Petitioner was living outside of
16        California. This Court defers to that determination. Bradshaw, 546 U.S. at 76
17        (concluding that a state court's interpretation of state law binds a federal court on federal
18        habeas). Moreover, the trial court properly instructed the jury as to the elements of
19        intimidating a witness under California Penal Code section 136. l(b). (See Lodgment No.
20        1 at 155; see also CALCRIM No. 2622.) Under California law, the statute of limitations
21        is not an element of the offense. People v. Frazer, 21 Cal. 4th 737, 757-60 (Cal. 1999)
22        (overruled on other grounds by Stogner v. California, 539 U.S. 607, 627-28 (2003)).
23              Therefore, based on the foregoing, the state court's denial of the claim was neither
24        contrary to, nor an unreasonable application of, clearly established law. See fVilliams,
25        529 U.S. at 407-08; see also 28 U.S.C. § 2254(d)(l). Moreover, the state court's
26        adjudication did not involve an "unreasonable determination of the facts in light of the
27        evidence presented in the state court proceedings." See !vfiller-El, 537 U.S. at 340; see
28        also 28 U.S.C. § 2254(d)(2). Claim two is DENIED.

                                                        22
                                                                                    i· 19-r.v-l .::;'61-WOH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3306 Page 23 of 44



     1                 3.    Presentation ofEvidence and Witnesses (Ground Four)
 2              Alexandre argues he "suffered a variety of due process violations in not being able
 3 to defend against various false statements." (Pet. at 40, ECF No. 1.) He contends he was
 4       prevented from presenting exculpatory evidence and confronting witnesses against him
 5 because some evidence and witness testimony had become unavailable with the passage
 6       of time. (Id. at 40-41.) Petitioner raised this claim in his petition for writ of habeas
 7       corpus to the California Supreme Court, which was denied without comment or citation.
 8       (See Lodgment Nos. 13, 14, ECF Nos. 8-28, 8-29.) In the last reasoned state court
 9       decision to address the issue, the superior court found the claim procedurally barred and
10       further denied the claim on the merits, stating:
11                     Petitioner alleges that he was denied a fair trial because he was
12              prevented from presenting exculpatory evidence on various issues.
                Petitioner's allegations in this regard are conclusory, and he does not
13              provide or identify the purportedly exculpatory evidence. As such,
14              petitioner has failed to show deficient performance by his counsel in this
                regard.
15
16       (Lodgment No. 12 at 6, ECF No. 8-27.)
17             To the extent Alexandre appears to argue he was deprived an opportunity to
18       present a defense, his claim is conclusory and without merit. "Due process requires that
19       criminal prosecutions 'comport with prevailing notions of fundamental fairness" and that
20       "criminal defendants be afforded a meaningful opportunity to present a complete
21       defense."' Clark v. Brown, 442 F.3d 708, 714 (9th Cir. 2006) (quoting California v.
22       Trombetta, 467 U.S. 479, 485 (1984)). When a state court excludes certain evidence
23       allegedly essential to presenting a defense, federal habeas relief is warranted only when
24       the exclusion was so prejudicial as to jeopardize the petitioner's due process rights.
25       DePetris v. Kuykendall, 239 F.3d 1057, 1062 (9th Cir. 2001) (citing Chambers v.
26       Mississippi, 410 U.S. 284,294 (1973) and Washington v. Texas, 388 U.S. 14, 18-19 ·
27       (1967)). Even where the exclusion of evidence amounts to a constitutional violation, the
28       error will only provide grounds to grant a writ of habeas corpus if the error had a

                                                      23
                                                                                  3:19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3307 Page 24 of 44



      I     "substantial and injurious effect or influence in determining the jury's verdict." Brecht v.
     2     Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United States, 328 U.S.
     3      750, 776 (1946)). In engaging in so-called "harmless error review," the habeas court
     4     looks to the "record as a whole." Id. at 638.
     5               Alexandre argues that "testimony was presented [at trial] that was incapable of
     6     being verified as false ... due to unavailable witnesses." (See Pet. at 40, ECF No. 1.) He
     7     contends he was prevented from presenting evidence which would have been
     8     "exculpatory in nature" by purportedly establishing the following:
     9                     (1) [P]roofthat Petitioner was in fact at the bank first when Blackbum
 10                 and Mantuano arrived, (2) Blackbum was never assaulted as alleged, (3)
                    Petitioner was alleged to have evaded arrest when he was actually never
 11                 informed that an arrest warrant was issued in San Diego County as alleged,
 12                 (4) Ms. Mantuano changed her story multiple times, in which Petitioner was
                    never afforded the means to present facts that would show the truth through
 13                 production of evidence and (5) at no time did Detective Derek Miller follow .
 14                 protoc[o]l in enforcing the warrant by using the address that showed where
                    Petitioner resided.
15
16        (Pet. at 40--41, ECF No. 1.)
17                  Petitioner does not, however, indicate what evidence that he sought, but was
18        prevented from introducing at trial which would have supported each of the above
19        allegations. He merely claims he could have established the above facts had he been
20        able to present some unidentified witness or evidence. Such conclusory allegations, as
21        the state court found, are insufficient to establish a due process violation. See James v.
22        Borg, 24 F.3d 20, 24 (9th Cir. 1994) (stating that conclusory allegations do not warrant
23        habeas relief); Jones, 66 F.3d at 205; Greenway v. Schriro, 653 F.3d 790, 804 (9th Cir.
24        201 I).

25                  The only specific evidence Alexandre identifies in his argument is the "destruction
26        of dispatch tape[s]." (Pet. at 41, ECF No. 1.) Petitioner appears to be referring to
27        recordings of 911 calls that were no longer available at the time of trial. Defense counsel
28        admitted, however, to having received and reviewed the dispatcher notes and the

                                                         24
       Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3308 Page 25 of 44



       1    Computed-Aided Dispatch (CAD) reports as to each call. (Lodgment No. 2, vol. 5 at
   2        500-01, ECF No. 8-6.) Petitioner does not claim to know how or if the 911 call
   3       recordings would have been used to impeach witnesses or support his defense. Thus, as
   4       the trial court concluded, any claim of prejudice based on the 911 tapes was also
   5 speculative, at best. Therefore, the state court's denial of this claim was neither contrary
   6       to, nor an unreasonable application of clearly established law. See Williams, 529 U.S. at
   7       407-08.
   8              To the extent Petitioner is attempting to argue, as he did on direct appeal, that his
   9       due process rights were violated because of"pre-indictment delay," his claim is also
 10        speculative. The Supreme Court has held that in some circumstances, delay prior to
 11        arrest or indictment may give rise to a due process claim under the Fifth Amendment.
 12        See United States v. Lovasco, 431 U.S. 783, 788-790 (1977), citing United States v.
 13        Marion, 404 U.S. 307, 320-21 (1971) (declining to extend the reach of the Speedy Trial
 14        Clause of the Sixth Amendment to the period before a defendant is indicted, arrested, or
 15        otherwise officially accused). "[P]roof of actual prejudice" is generally a necessary
 16        element to prevail on a claim alleging excessive pre-indictment delay and "makes a due
 17        process claim concrete and ripe for adjudication," but prejudice alone does not "make[]
 18        the claim automatically valid." Lovas co, 431 U.S. at 789, 792-96 ( declining to adopt a
 19        rule requiring prosecutors to make charging decisions at any particular point during an
 20        investigation, and holding that "to prosecute a defendant following investigative delay ·
 21        does not deprive him of due process, even if his defense might have been somewhat
22         prejudiced by the lapse of time"). Reliance "solely on the real possibility of prejudice
23         inherent in any extended delay," such as "that memories will dim, witnesses become
                                                                                                     '
24         inaccessible, and evidence be lost," are possibilities not in themselves adequate to show
. 25       that a defendant could not receive a fair trial due to pre-indictment delay. Marion, 404
26         U.S. at 325-26.
27               The question of whether witnesses or evidence existed to support Alexandre's
28         defense is purely speculative. Petitioner might have suffered the same absence of

                                                        25
                                                                                    3: l 9-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3309 Page 26 of 44



     1    supportive evidence even ifhe had been arrested weeks or months after incident-and it
     2    is purely speculative to ask now whether Petitioner would have been able to successfully
     3    develop such exculpatory evidence then. Further, to the extent Alexandre attempts to
     4    argue he had difficulty preparing a defense because memories faded and it was more
     5    difficult to produce witnesses, such broad allegations are insufficient to establish actual
     6    prejudice. See United States v. Huntley, 976 F.2d 1287, 1290 (9th Cir. 1992) (the
     7   petitioner "must demonstrate by definite and non-speculative evidence how the loss of a
 8       witness or evidence is prejudicial to the [petitioner's] case"); Prantil v. California, 843
 9       F.2d 314,318 (9th Cir. 1988) (concluding that to prove actual prejudice, a petitioner
10       "must give more than 'mere assertions that ... witnesses' memories may have faded with
11       the passage of time") (quoting United States v. Horowitz, 756 F.2d 1400, 1405 (9th Cir.
12       1985)).
13              The state court's denial of Alexandre's due process claim was neither contrary to,
14       nor an unreasonable application of, clearly established law. See Williams, 529 U.S. at
15       412-13. Likewise, the decision did not involve an "unreasonable determination of the
16       facts in light of the evidence presented in the state court proceedings." See Miller-El, 537
17       U.S. at 340. Claim four his therefore DENIED.
18                    4.     Sentencing Based on False Evidence (Ground Five)
19             In his fifth claim, Alexandre argues his sentence was improperly based on "false
20       evidence" contained in his probation report, in violation of his due process rights. (Pet.
21       at 42-43, ECF No. 1.) In addition, he appears to claim he did not receive "fair notice"
22       of the charges against him. (Id. at 41.) This Court looks to the last reasoned state court
23       decision to address the claims, which is the superior court's denial of Alexandre's
24       habeas petition. See nst, 501 U.S. at 805-06. After concluding the claim was
25       procedurally barred and the court went on to deny the claim on the merits, stating:
26                    Petitioner asserts that the People's statement in aggravation and the
27             probation report inaccurately stated that petitioner evaded arrest in this
               case, failed to appear in a prior misdemeanor case in Los Angeles, and
28             failed to complete the domestic violence classes ordered in that prior

                                                      26
                                                                                  1:19-cv-1 'i61-WOH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3310 Page 27 of 44



     1          misdemeanor case. Petitioner argues that had the statement in aggravation
     2          and probation report contained accurate information, there is a strong
                possibility that his sentence would have been different.
 3
 4
                         Petitioner submitted the transcript from his sentencing hearing and
                 the trial court gave a detailed explanation for the sentence imposed. The
 5              trial court primarily relied on the nature ofthe offense and petitioner's
 6
                 failure to learn from the prior misdemeanor, which was for domestic
                violence. The trial court never mentioned petitioner's purported evasion of
 7              arrest. Additionally, the trial court did not rely on petitioner's purported
 8
                failure to attend domestic violence classes, but instead relied on his failure
                to learn from those classes. Finally, although the trial court briefly
 9              referenced petitioner's failure to appear in the prior misdemeanor case, the
10              evidence submitted by petitioner regarding that misdemeanor case indicates
                that he did in fact fail to appear on multiple occasions.· Defendant's only
11              explanation for his failure to appear is the conclusory allegation that it was
12              the result of miscommunications with his attorney. Under these
                circumstances, petitioner has failed to show that there is a reasonable
13              probability that his sentence would have been different had counsel
14              pursued this claim. Accordingly, this claim fails.

15
         (Lodgment No. 12 at 6-7, ECF No. 8-27.)
16
17             Allegations of state law sentencing errors are not cognizable on federal habeas

18       review. See Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989). For instance, a

19       petitioner's contention that a state trial court improperly exercised its discretion under

20       state sentencing law generally does not allege any cognizable claim for federal habeas

21       relief. See Brown v. Mayle, 283 F.3d 1019, 1040 (9th Cir. 2002) (vacated on other

22       grounds, 538 U.S. 901 (2003), remanded to 66 Fed. Appx. 136 (9th Cir. 2003)).

23       Moreover, state sentencing courts have wide latitude in their decisions as to punishment.

24       See Walker v. Endell, 850 F.2d 470,476 (9th Cir. 1987). As such, federal courts

25       generally may not review a state sentence that is within statutory limits. See id.

26             Nevertheless, the constitutional guarantee of due process is applicable at

27       sentencing. See Gardner v. Florida, 430 U.S. 349, 358 (1977). The Supreme Court has

28       held that federal courts may vacate a state sentence based on a violation of due process if,


                                                      27
                                                                                  3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3311 Page 28 of 44



     1 for example, a state trial judge enhanced a sentence based on materially false evidence.
 2      Townsend v. Burke, 334 U.S. 736, 741 (1948); see also United States v. Hanna, 49 F.3d
 3      572, 577 (9th Cir. 1995); Walker v. Endell, 850 F.2d 470, 477 (9th Cir. 1987). In
 4      Townsend, the sentencing court relied upon prior charges which either did not involve the
 5      defendant or of which he had been acquitted. The Court found that such a result was
 6      inconsistent with due process and therefore the conviction could not stand. Townsend,
 7      334 U.S. at 741. However, the Court in Townsend also noted that due process is not
 8      implicated by every factual error at sentencing. Id. Indeed, in United States v. Tucker,
 9      404 U.S. 443 (1972), the Supreme Court held that it is only improper to sustain a
10      sentence when it is based upon "misinformation of constitutional magnitude." Id. at 44 7.
11      Petitioner must also establish that the "challenged information demonstrably made the
12      basis for the sentence." Jones v. United States, 783 F.2d 1477, 1480 (9th Cir. 1986); see
13     also Stewart v. Erwin, 503 F.3d 488, 495 (6th Cir. 2007) (stating that due process
14     concerns are implicated when a sentencing judge relies on "materially false or unreliable
15     information in sentencing a defendant," which the defendant has not been afforded the
16     opportunity to rebut).
17            Here, Alexandre claims the probation report prepared prior to his sentencing
18     contained "false evidence making it appear that Petitioner failed [to complete] probation"
19     after pleading guilty in 2008 to one count of misdemeanor domestic violence under
20     California Penal Code 273.5(a). (See Pet. at 42---43, ECF No. !.) In the 2008 case, the
21     court ordered Alexandre to (among other things) complete a "52-week domestic violence
22     treatment program." (See Lodgment No. 1 at 125-26, ECF No, 8-1.) In the probation
23     report prepared for sentencing in the instant case, it was noted that on June 12, 2012,
24     Petitioner was "given credit for 26/52 [domestic violence] classes" attended by Petitioner
25     as part of his 2008 probation. (See id. at 128, 193.) Petitioner submits a treatment
26     program "progress report" dated October 22, 2012 which appears to.indicate that he
27     completed an additional 26 domestic violence program sessions between June 18, 2012
28

                                                    28
                                                                               1-10 ,...~, 1.::;h'l U/()U AUf"'.!
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3312 Page 29 of 44



     1       and December 19, 2012. 6 (Pet. at 52, Ex. A, ECF No. 1.) He also attaches transcript
     2       from a February 6, 2013 probation progress hearing in the 2008 case, during which he
     3       submitted proof he had completed "26 out of26" domestic violence classes. (Id. at 55, ·
     4       Ex. B.) The judge then acknowledged he completed the class requirement, Petitioner
     5       paid the remaining fines and court fees that same day and probation was terminated.
     6       (Lodgment No. 1 at 130-31, ECFNo. 8-1.)
 7                 First, it is not clear the information contained in the probation report was
 8        inaccurate, as opposed to simply incomplete. The February 6, 2013 minute order
 9       terminating probation in Alexandre's 2008 case does not indicate whether Petitioner
10       completed the remaining 26 domestic violence classes, as indicated by the October 22,
11       2012 progress report. (See Lodgment No. 1 at 130, ECF No. 1.) At the sentencing
12       hearing in the instant case, the judge noted that some "other judges don't require
13       [domestic violence classes] be completed" if there had been substantial compliance. (See
14       Lodgment No. 2, vol. 15 at 3211.) Viewing the judge's comments in context, however, it
15       is clear from the sentencing hearing transcript the judge presumed Alexandre had
16       completed the class requirement. During sentencing hearing, when Alexandre addressed
17       the court, the following exchange occurred:
18                       THE COURT:          Did you learn from the course that you took as -
19                                           after your first incident of domestic violence that
                                             that [sic] happened?
20
21                       DEFENDANT:          I took the class. I - I did everything that needed to
                                             be done, and I followed the law like a law-abiding
22                                           citizen. I did everything that needed to be done
23                                           and even now so, I'm feeling regretful for

24
         6
25         While one portion of the form states "26 sessions attended," the comment section of the
         form states "client successfully enrolled in our DV program on June 19, 2012 and
26
         successfully attended [a] total of 18 sessions." The form does not clearly establish that
27       Petitioner "completed" the program; the box indicating "completion" of the program was
         left blank while the box recommending "continued participation" is checked. (See Pet. at
28
         52, Ex. A, ECF No. 1.)

                                                         29
                                                                                     3:19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3313 Page 30 of 44



      1                                      everything that had happened.
     2
                          THE COURT:         Well, my question had to do with having taken the
     3                                       class, didn't that provide you with the education so
     4                                       that you would understand how your actions could
                                             be interpreted?
     5
                          DEFENDANT:         Yes.
     6
     7
              (Lodgment No. 2, vol. 15 at 3226-37.)
     8
     9              Later during the sentencing hearing, there was discussion about Alexandre's

 10        failures to appear for hearings in the 2008 case. The record indicates Alexandre failed to

 11        appear for probation progress hearings multiple times from 2009 to 2013, when probation

 12        was finally terminated. 7 (See Lodgment No. 1 at 128-30.) At sentencing, the judge's

 13        focus was not on how many domestic violence classes Alexandre did or did not take.

14        Instead, when imposing the sentence, the trial judge emphasized that Alexandre had

15        exhibited a "pattern of action in escalating the domestic violence." He noted that, despite

16        having previously been on probation for a similar offense, Alexandre had failed to "learn
          from his behavior the first time." (Id. at 3232.)
17
18
19
          7
20           Alexandre failed to appear for a progress report on August 20, 2009. (Lodgment No. 1
            at 128, ECF No. 8-1.) When he failed to appear again on September 4, 2009, probation
21          was revoked and a bench warrant issued. (Id.) The case then stalled until June 12, 2012
22          when a bench warrant hearing was held. Petitioner appeared for that hearing, the bench
            warrant was recalled and Petitioner was ordered to return on October 19, 2012 with proof
23          of his participation in domestic violence classes. (Id. at 128-29.) Alexandre failed to
24         appear at the October 19 hearing and another bench warrant was issued. Petitioner
           appeared on October 23, 2012 and the warrant was recalled. (Id. at 129-30.) He was
25         again ordered to return on February 4, 2013 with proof of completion of domestic .
26         violence classes. (Id. at 130.) When Alexandre failed to appear for that hearing, a bench
           warrant issued. (Id. at 130-31.) He then appeared on February 6, 2013 and the warrant
2i       · was recalled. It appears Petitioner provided proof of his domestic violence class
28         attendance at the February 6, 2013 hearing, paid his remaining fines and probation was
           terminated. (Id. at 131.)

                                                       30
                                                                                  1· I G-rv-1 .::;ni-WnH-A HG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3314 Page 31 of 44



     1          As such, Petitioner has failed to establish the trial judge relied on "false evidence"
 2        at sentencing. Even assuming arguendo that the information in the probation report was
 3        somewhat incomplete, it did not contain "misinformation of constitutional magnitude."
 4       See Tucker, 404 U.S. at 447. In addition, as the state court concluded, the trial judge did
 5       not base the sentence on the challenged information. See Jones, 783 F.2d at 1480.
 6       Review of the sentencing hearing transcript makes clear the trial judge based Alexandre's
 7       sentence on the seriousness of the offenses and Alexandre's pattern of behavior. (See
 8       Lodgment No. 2, vol. 15 at 3230-35, 3237-39.)
 9              Lastly, Petitioner appears to further argue that he was "denied fair notice" of the
IO       charges against him because of an "unnecessary delay" in executing the arrest warrant.
11       He claims that upon obtaining the arrest warrant, Detective Miller improperly "forwarded
12       [his] photo to authorities in New York when [he] was in fact in California, where he
13       resided until 2014." (Pet. at 42, ECF No. 1.) He contends this purported error caused a
14       lengthy delay, depriving him of a fair trial. (See id.) For the most part, this claim appears
15       to be a rehash of arguments made in claims one and four-that a delay in apprehending
16       him amounted to a due process violation-and is denied for the reasons discussed above
17       in section V(B)(l) and V(B)(3). Additionally, the allegation that Detective Miller
18       forwarded the information related to the arrest warrant to improper authorities in New
19       York is conclusory. Alexandre offers no evidence establishing that his residence was not
20       in New York at the time. Indeed, as discussed above, Alexandre's own sentencing memo
21       states that he was a permanent resident of New York before and after the incident. (See
22       Lodgment No. 1 at 177.) Furthermore, the superior court found that the "record therefore
23       establishes that petitioner was outside of California after [June 3, 2011], during which
24       time the statute of limitations [was] tolled." (Lodgment No. 12 at 3, ECF No. 8-27.)
25       This Court defers to the state court's factual determination and Alexandre has failed to
26       rebut it. See Parke, 506 U.S. at 35-36.
27             And to the extent Alexandre is alleging he lacked effective notice of the charges
28       against him, his claim is meritless. It is clearly established law for purposes of28 U.S.C.

                                                      31
                                                                                  3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3315 Page 32 of 44



      1    § 2254( d) that a criminal defendant has a Sixth Amendment right to be informed of any
     2     charges against him, and that a charging document, such as an information, is the means
     3     by which such notice is provided. Gautt v. Lewis, 489 F.3d 993, 1004 (9th Cir. 2007)
     4     (citing Cole v. Arkansas, 333 U.S. 196,201 (1948)). To determine whether a defendant
     5     has received fair notice of the charges against him, the court looks first to the
     6     information, the principal purpose of which is to provide defendant with a description of
     7    the charges in sufficient detail to enable him to prepare a defense. See James, 24 F.3d at
     8    24. An information is not constitutionally defective if it states '"the elements of an
     9    offense charged with sufficient clarity to apprise a defendant of what to defend against."'
 10       Miller v. Stagner, 757 F.2d 988, 994 (9th Cir. 1985). Here, the information sufficiently
 11       apprised Alexandre of the criminal charges against which he had to defend: he was
 12       informed of the crimes by name, the relevant sections of the California Penal Code, the
13        date (or range of dates) of the offenses, and the name of the victim. (See Lodgment No.
14        1 at 1-3, ECF No. 8-1.) As such, Petitioner has failed to establish he received notice in
15        violation of due process.
16              In sum, the state court's denial of ground five was neither contrary to, nor an
17        unreasonable application of, clearly established law. See Williams, 529 U.S. at 412-13;
18        28 U.S.C. §2254(d)(l). Moreover, the state court's adjudication did not involve an
19        "unreasonable determination of the facts in light of the evidence presented in the state
20        court proceedings," because Petitioner has not demonstrated that the state court's factual
21        findings were objectively unreasonable. See lvliller-El, 537 U.S. at 340; 28 U.S.C.
22        § 2254(d)(2). Ground five is therefore DENIED.

23                     5.    Ineffective Assistance of Trial Counsel (Ground Three)
24              Alexandre argues he received ineffective assistance of trial counsel, in violation of
25
26
27
28

                                                       32
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3316 Page 33 of 44



 1     his Sixth Amendment rights. 8 Specifically, he contends defense counsel failed.to
 2     challenge the trial court's jurisdiction to charge him on count four, failed to request
 3     adequate jury instructions, failed to challenge his inability to present witnesses and
 4     evidence and failed to argue his sentencing was improperly based on false evidence.
 5     (Pet. at 36--41, ECF No. 1.)
 6            Alexandre raised the claims in his petition for writ of habeas corpus to the
 7     California Supreme Court, which was denied without comment or citation. (See
 8     Lodgment Nos. 13, 14, ECF Nos. 8-28, 8-29.) This Court therefore looks through to the
 9     superior court's denial of the claim. See Ylst, 501 U.S. at 805-06. The court stated,
10                   Under his third claim, petitioner asserts ineffective assistance of trial
              counsel and appellate counsel based on the failure to address the claims that
11
              are raised in the petition. This claim is therefore denied for the reasons set
12            forth throughout this order.                       ·
13
14     (Lodgment No. 12 at 6, ECF No. 8-27.) ·
15                                a.     Clearly Established Law
16            To establish ineffective assistance of counsel, a petitioner must first show his
17     attorney's representation fell below an objective standard of reasonableness. Strickland,
18     466 U.S. at 688. "This requires showing that counsel made errors so serious that counsel
19     was not functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment."
20     Id. at 687.
21            Alexandre must also show he was prejudiced by counsel's errors, Id. at 694.
22     Prejudice can be demonstrated by a showing that "there is a reasonable probability that,
23     but for counsel's unprofessional errors, the result of the proceeding would have been
24     different. A reasonable probability is a probability sufficient to undermine confidence in
25
26
27     8 To the extent the Petition includes references to ineffective assistance of counsel in
       sections devoted to other grounds for relief discussed above, the Court discusses them
28
       together here.

                                                     33
                                                                                  3: ! 9-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3317 Page 34 of 44



      1 the outcome." Id.; see also Fretwell v. Lockhart, 506 U.S. 364, 372 (1993). "The
     2    likelihood of a different result must be substantial, not just conceivable." Richter, 562
     3    U.S. at 112 (citing Strickland, 466 U.S. at 693). The Court need not address both the
     4    deficiency prong and the prejudice prong if the defendant fails to make a sufficient
     5    showing of either one. Id. at 697.
     6            There is a "strong presumption that counsel's conduct falls within a wide range of
     7    reasonable professional assistance." Id. at 686-87. "Surmounting Strickland's high bar
     8    is never an easy task." Padilla v. Kentucky, 559 U.S. 356,371 (2010). "Representation
     9    is constitutionally ineffective only if it 'so undermined the proper functioning of the
 10       adversarial process' that the defendant was denied a fair trial." Strickland, 466 U.S. at
 11       687.
 12              Under the standards of both 28 U.S.C. § 2254(d) and Strickland, judicial review is
13       "highly deferential and when the two apply in tandem, review is doubly so." Richter, 562
14       U.S. at 105 (internal quotation marks and citations omitted). As a result, "the question
15       [under§ 2254(d)] is not whether counsel's actions were reasonable. The question is
16       whether there is any reasonable argument that counsel satisfied Strickland's deferential
17       standard." Id. The Strickland prejudice analysis is complete in itself and there is no need
18       for an additional harmless error review under Brecht, 507 U.S. at 637. See Musladin v.
19       Lamarque, 555 F.3d 830, 834 (9th Cir. 2009) ("[W]here a habeas petition governed by
20       AEDPA alleges ineffective assistance of counsel under Strickland v. Washington, 466
21       U.S. 668 (1984 ), we apply Strickland's prejudice standard and do not engage in a
22       separate analysis applying the Brecht standard."); Avila v. Galaza, 297 F.3d 911, 918 n.7
23       (9th Cir. 2002).
24                            b.    Failure to Challenge Jurisdiction on Count Four
25               Here, Petitioner first argues defense counsel was ineffective because she failed to
26       challenge the trial court's jurisdiction over count four, California Penal Code section
27       136.l(b), because the statute of limitations had expired. (Pet. at 38-41, ECF No. I.) As
28       noted above, the superior court found Petitioner "failed to show the statute of limitations

                                                       34
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3318 Page 35 of 44



     1 was not sufficiently tolled [under California law]. Accordingly, petitioner has failed to
     2    show a deficient representation regarding this claim." (Lodgment No. 12 at 4, ECF No.
     3    8-27.) As the superior court noted, the statute of limitations for Penal Code section 136.1
 4        is three years. Cal. Penal Code § 801. The statute may be tolled up to three years when a
 5        defendant is out of state after commission of the alleged crime. Cal. Penal Code § 803(d)
 6        ("[N]o time up to a maximum of three years during which the defendant is not within the
 7        state shall be a part of those limitations"); see also People v. Lynch, 182 Cal. App. 4th
 8        1262, 1271 (Cal. Ct. App. 2010). Moreover, under California law, '"the prosecution may
 9       amend the information after the preliminary hearing to charge any offense shown by the
10       evidence adduced at the preliminary hearing provided the new crime is transactionally
11       related to the crimes for which the defendant has previously been held to answer."'
12       People v. Superior Court (Mendel/a), 33 Cal. 3d 754, 764 (Cal. 1983).
13              As the superior court found, the complaint was filed on September 7, 2011,
14       charging Alexandre with counts one through three. (See Lodgment No. 1 at 35-36, ECF
15       No. 1.) An arrest warrant was issued the same day. (Id.) Petitioner was arraigned on the
16       charges on October 19, 2015 after being apprehended and extradited from New York.
17       (See id. at 16, 36.) A preliminary hearing was held on November 20, 2015 and the
18       complaint was amended to add count four, which involved the same June 3, 2011 events
19       as counts one and three. (See id. at 1-2, 216.) Alexandre was then arraigned on the four-
20       count information on December 8, 2015. (Id. at 217.) Thus, under California law, the
21       complaint was properly amended to add count four, regardless of any tolling of the
22       statute oflimitations. See Mendel/a, 33 Cal. 3d at 764. Further, even assuming tolling of
23       the statute oflimitations was required, the state court found that "the record establishes
24       that petitioner was outside of California after the offense in count 4 occurred, during
25       which the statute of limitations would be tolled." (Lodgment No. 12 at 4, ECF No. 8-27.)
26       This Court defers to the state court's factual finding. See 28 U.S.C. § 2254(e)(l); see
27       also Parke, 506 U.S. at 35-36 (holding findings of historical fact, including inferences
28       properly drawn from those facts, are entitled to statutory presumption of correctness).

                                                      35
                                                                                  3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3319 Page 36 of 44



      1           Alexandre offers nothing beyond self-serving, conclusory allegations that he
     2     resided in California until 2014. Petitioner alleges he received traffic tickets in
     3     California, one in 2011 and one in 2013, which he argues establish he was living in
     4     California at the time. First, there is no name or identifying information on the printout
     5     from the California Department of Motor Vehicles Petitioner relies upon. (See Pet., Ex.
     6     Cat 59, ECF No. 1.) Nonetheless, even assuming Petitioner did receive traffic tickets in
     7     California on two occasions, this does not rebut the presumption that Petitioner was
     8     nonetheless still residing outside of California at the time. Nor do the vague printouts of
     9     Facebook posts Petitioner points to rebut the presumption that he resided outside of
 10        California during that time. See Parke, 506 U.S. at 35-36 (stating a petitioner may rebut
 11        the presumption of correctness, but only by clear and convincing evidence).
 12              Defense counsel's failure to argue the court lacked jurisdiction over count four was
13        neither unreasonable or prejudicial because any such motion would have been denied.
14        Failure to make a futile motion does not constitute ineffective assistance of counsel.
15        James, 24 F.3d at 27; see also Morrison v. Estelle, 981 F.2d 425, 429 (9th Cir. 1992)
16        (finding that a claim of ineffective assistance of appellate counsel on the ground that
17        counsel failed to argue inadequate notice of the charge must fail because counsel "would
18        not have been successful"); United States v. Zazzara, 626 F.2d 135, 138 (9th Cir. 1980)
19        (finding that a claim of ineffective assistance of trial counsel on the ground that counsel
20        failed to move to dismiss an indictment must fail because such a motion would have been
21        futile). Thus, Alexandre is not entitled to relief.
22                            c.     Failure to Request Instruction
23              Next Petitioner argues defense counsel was ineffective in failing to object to
24        erroneous and incomplete jury instructions. (Pet. at 39, ECF No. 1.) As discussed above
25        in section V(B)(2) of this Order, the state court reasonably concluded the jury was
26        properly instructed on the standard of proof and the requisite intent required to find
27        Petitioner guilty on count one and the great bodily injury enhancement. Furthermore, the
28        state court concluded that because there was no instructional error, "[P]etitioner has

                                                        36
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3320 Page 37 of 44



     1    failed to show deficient representation" by defense counsel for failure to object.
 2        (Lodgment No. 12 at 5-6.) As such, defense counsel's failure to object to the instructions
 3        was neither unreasonable, nor prejudicial because it would have been futile. See James,
 4       24 F.3d at 27.
 5                           d.     Failure to Present Witnesses and Evidence
 6              Alexandre argues trial counsel was ineffective in failing to object to his inability to
 7       present exculpatory testimony and evidence. (Pet. at 39, ECF No. 1.) Contrary to
 8       Petitioner's allegations, however, trial counsel argued at length during a Petitioner's
 9       speedy trial hearing that the case should be dismissed because of the delay in arresting
10       Petitioner and potential loss of evidence. (See generally, Lodgment Nos. 2-6.) Further,
11       as discussed in section V(B)(3) of this Order, Petitioner's allegations he was erroneously
12       prevented from presenting such evidence were conclusory and speculative. Thus,
13       defense counsel's performance was neither deficient nor prejudicial. See Strickland, 466
14       U.S. at 687.
15                           e.    Failure to Object to Facts in Probation Report
16             Alexandre contends defense counsel was ineffective for failing to object to
17       purported inaccuracies in the probation report prepared prior to sentencing.· (See id. at
18       39, ECF No. 1.) At sentencing, defense counsel argued at length that Alexandre should
19       be given a lenient sentence, including advocating for probation. (See Lodgment No. 2,
20       vol. 15 at 3210-12.) She specifically argued that, although it was not entirely clear from
21       the minute orders in Alexandre's 2008 case, it appeared he had completed all 52 required
22       domestic violence classes. (Id. at 3210-11.) She further argued that Petitioner's failures
23       to appear in the 2008 case should not be held against him because they were most likely
24       due to miscommunication between Petitioner and his defense counsel in that case. (See
25       id. at 3215.) Moreover, as discussed above, based on the trial judge's comments at
26       sentencing, it is clear he based Alexandre's sentence, not on any missed domestic
27       violence classes or failures to appear, but rather Alexandre's conduct in committing the
28       offense and the apparent escalation in behavior despite having previously completed

                                                      37
                                                                                  3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3321 Page 38 of 44



      1    probation in a misdemeanor domestic violence case. (Id. at 3232-35.) Therefore,
     2     Petitioner has not established defense counsel's representation was deficient or that he
     3     was prejudiced as a result. See Strickland, 466 U.S. at 687.
     4                         f.    Conclusion
     5           For the foregoing reasons, the state court's denial of Alexandre's claims of
     6    ineffective assistance of trial counsel was neither contrary to, nor an unreasonable
     7    application of, clearly established law. See Williams, 423 U.S. at 412-13. In addition,
     8    the state court's adjudication did not involve an "unreasonable determination of the facts
     9    in light of the evidence presented in the state court proceedings," because Petitioner has
 10       not demonstrated that the state court's factual findings were objectively unreasonable.
 11       See Miller-El, 537 U.S. at 340. Petitioner's claims of ineffective assistance of trial
 12       counsel are therefore DENIED.
13                     6.     Ineffective Assistance of Appellate Counsel (Ground Seven)
14              In ground seven, Alexandre argues he received ineffective assistance of appellate
15        counsel, in violation of his Sixth Amendment rights. (See Pet. at 46-47, ECF No. 1.)
16        He claims appellate counsel was ineffective in failing to raise the above claims
17        presented in this petition on direct appeal. (See id. at 46.) In the last reasoned decision
18        to address the merits of the claims, the superior court denied them, stating:
19                     Under his seventh claim, petitioner again asserts ineffective
20              assistance of appellate counsel based on the failure to address the claims
                that are raised the petition. For the reasons stated above, this claim is
21              denied.
22
                        Petitioner also raises a new issue under this claim. In petitioner's
23              opening brief on appeal, appellate counsel argued that the trial court failed
                to include a statement of reason for the imposition of a consecutive
24
                sentence for Counts 2 and 3. In respondent's opening brief, the respondent
25              argued that this claim was forfeited because trial counsel failed to object at
                trial. Petitioner now argues that his appellate counsel failed to follow up on
26
                the forfeiture issue and failed to use accurate and relevant legal grounds.
27
28                    The respondent correctly asserted that the claim was forfeited due to


                                                       38
                                                                                   1: 19-cv-l 'i6,-WOH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3322 Page 39 of 44



     1          lack of an objection in the trial court. (See, e.g., People v. Seo!! (1994) 9
                Cal.4th 331, 356.) As such, appellate counsel was presented with an
 2
                obstacle to pursuing the claim. In the reply brief, appellate counsel argued
 3              that if the court concluded that the claim was forfeited, it should
                nonetheless review the claim based on ineffective assistance of counsel.
 4
                Appellate counsel therefore came up with a valid legal theory for the
 5              appellate court to address the claim despite the obstacle that was presented.
                Under these circumstances, petitioner has failed to show that appellate
 6
                counsel's performance fell below an objective standard of reasonableness.
 7
         (Lodgment No. 12 at 7-8., ECF No. 8-27.)
 8
 9
                It is clearly established that "[t]he proper standard for evaluating [a] claim that
         appellate counsel was ineffective ... is that enunciated in Strickland." Smith v. Robbins,
10
         528 U.S. 259,285 (2000) (citing Smith v. Murray, 477 U.S. 527, 535-36 (1986)). A
11
         petitioner must first show that his appellate counsel's performance fell below an objective
12
         standard of reasonableness. Strickland, 466 U.S. at 688. Specifically, a petitioner must
13
         show that counsel "unreasonably failed to discover nonfrivolous issues and to file a
14
         merits brief raising them." Smith, 528 U.S. at 285. He must then show he was prejudiced
15
         by counsel's errors. Strickland, 466 U.S. at 694. To establish prejudice, Alexandre must
16
         demonstrate that she would have prevailed on appeal absent counsel's errors. Smith, 528
17
         U.S. at 285.
18
                The Ninth Circuit has observed that:
19
                       [Strickland's] two prongs partially overlap when evaluating the
20
               performance of appellate counsel. In many instances, appellate counsel will
21             fail to raise an issue because she foresees little or no likelihood of success on
               that issue; indeed, the weeding out of weaker issues is widely recognized as
22
               one of the hallmarks of effective appellate advocacy .... Appellate counsel
23             will therefore frequently remain above an objective standard of competence
               (prong one) and have caused her client no prejudice (prong two) for the
24
               same reason - because she declined to raise a weak issue.
25
         Miller v. Keeney, 882 F.2d 1428, 1434 (9th Cir. 1989). An indigent defendant "does not
26
         have a constitutional right to compel appointed counsel to press nonfrivolous points
27
         requested by the client, if counsel, as a matter of professional judgment, decides not to
28

                                                       39
                                                                                   3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3323 Page 40 of 44



      1 present those points." Jones v. Barnes, 463 U.S. 745, 751 (1983). Counsel "must be
     2    allowed to decide what issues are to be pressed." Id. Otherwise, the ability of counsel to
     3    present the client's case in accord with counsel's professional evaluation would be
     4    "seriously undermined." Id.; see also Smith v. Stewart, 140 F.3d 1263, 1274 n. 4 (9th
     5    Cir. 1998).
     6           Petitioner contends that appellate counsel was ineffective for failing to raise claims
     7    one, two, four and five on direct appeal, even after he urged appellate counsel to do so.
     8    (Pet. at 46, ECF No. 1.) Appellate counsel's decision not to raise the claims on appeal
     9    was neither deficient performance nor prejudicial because, as discussed above in sections
 10       V(B)(l}-(4) of this Order, the claims lacked merit and as such, Petitioner would not have
 11      prevailed on appeal had appellate counsel raised them. See also Jones, 463 U.S. at 752-
 12      53 (1983) (appellate counsel had no duty to raise every issue on appeal where, in the
 13      attorney's judgment, the issue had little or no likelihood of success). Appellate counsel's
14       declination to argue meritless issues on appeal did not amount to ineffective assistance of
15       appellate counsel. See Miller, 882 F.3d at 1434. Further, as the Court has explained in
16       section V(B)(5) of this Order, Petitioner has not demonstrated that he received ineffective
17       assistance from trial counsel. For that reason, Petitioner cannot show that he was
18       prejudiced by appellate counsel's failure to present a claim of ineffective assistance of
19       trial counsel on appeal. See Wildman v. Johnson, 261 F.3d 832, 840 (9th Cir. 2001).
20              Lastly, Petitioner argues appellate counsel failed to properly argue on appeal that
21       the trial court improperly imposed consecutive sentences on counts two and three. (Pet.
22       at 46---47, ECF No. 1.) As the superior court found, appellate counsel did raise the claim
23       on direct appeal. (See Lodgment No. 3 at 21-29, ECF No. 8-17.) Appellate counsel also
24       argued in the alternative that, if the court found the consecutive sentencing issue was
25       waived by trial counsel's failure to object at trial, the sentence should nonetheless be
26       reversed because defense counsel was ineffective under the Sixth Amendment. (Id. at
27       30-35.) Thus, appellate counsel's performance was not unreasonable. Jones, 463 U.S. at
28       751.

                                                      40
                                                                                  3:19-cv-1561-WOH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3324 Page 41 of 44



     1          For the foregoing reasons, the state court's denial of Petitioner's claims of
 2        ineffective assistance of appellate counsel was neither contrary to, nor an unreasonable
 3        application of, clearly established law. See Williams, 423 U.S. at 412-13. Nor was it
 4        based on an "unreasonable determination of the facts in light of the evidence presented in
 5        the state court proceedings." See Miller-El, 537 U.S. at 340. Claim seven is therefore
 6        DENIED.
 7                     7.    Cumulative Error (Ground Six)
 8              Finally, Alexandre argues his due process rights were violated by the cumulation
 9        of the errors alleged in the Petition. (See Pet. at 43-46, ECF No. 1.) He raised this claim
10        in the California Supreme Court and it was denied without comment. (See Lodgment
11       Nos. 13, 14, ECF Nos. 8-28, 8-29.) The superior court's opinion denying Alexandre's
12       habeas petition is the last reasoned decision addressing this claim. See Ylst, 501 U.S. at
13       805-06. The court denied that claim, stating that "[none of the claims in the petition have
14       merit, therefore the claim of cumulative error fails." (Lodgment No. 12 at 7, ECF No. 8-
15       27.)
16              Under the cumulative error doctrine, the combined effect of multiple trial errors
17       may give rise to a due process violation ifit renders a trial fundamentally unfair, even if
18       each error considered individually would not warrant relief. See Parle v. Runnels, 505
19       F.3d 922, 928 (9th Cir. 2007) (characterizing this principle as clearly established by the
20       Supreme Court). The Ninth Circuit has also applied this principle in the context of
21       Strickland and has held that prejudice may result from the cumulative effect of multiple
22       deficiencies by counsel. Harris v. Wood, 64 F.3d 1432, 1438 (9th Cir. 1995).
23              For the reasons discussed above, the Court concludes that no error of constitutional
24       magnitude occurred. As such, the state court's determination was not unreasonable or
25       contrary to clearly established federal law. See Rupe v. Wood, 93 F.3d 1434, 1445 (9th
26       Cir.1996) (rejecting cumulative error claim where court found no constitutional errors);
27       Williams, 529 U.S. at 407-08. Therefore, claim six is DENIED.
28       Ill

                                                      41
                                                                                 3:19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3325 Page 42 of 44



      I    VI.    REQUEST FOR JUDICIAL NOTICE
 ·2               In his Petition, Alexandre requests this Court take judicial notice of several
     3     documents: (I) the October 22, 2012 domestic violence program progress report (Pet.,
     4     Ex. A at 52), (2) the transcript of the February 6, 2013 hearing terminating probation (id.,
     5     Ex.Bat 54-56), (3) Department of Motor Vehicle records (id., Ex.Cat 59), (4) printouts
     6     of old Facebook posts (id. at Ex. D at 61-63), and (5) numerous documents that are part
     7     of the state court record in this case, including the declaration in support of arrest warrant
     8     (id., Ex.Eat 65-67), the defense motion for a speedy trial (id. Ex. Fat 69-86), the
  9        information (id, Ex. G at 67-69), several state court decisions (id., Exs. H-J at 93-105),
 10 jury instructions (id., Ex.Kat 107,-20), and the sentencing hearing transcripts (id. Ex. L
 11       at 123-65). (See Pet. at 50-51, ECF No. 1.)
12               Judicial notice is governed by Federal Rule of Evidence 201 which concerns
13        judicial notice of adjudicative facts. "A judicially noticed fact must be one not subject to
14        reasonable dispute in that it is either (I) generally known within the territorial jurisdiction
15        of the trial court or (2) capable of accurate and ready determination by resort to sources
.16       whose accuracy cannot reasonably be questioned." Fed. R. Evid. 201. In other words,
17        "the fact must be one that only an unreasonable person would insist on disputing."
18        United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994). Documents that are part of
19        the public record may be judicially noticed to show, for example, that a judicial
20        proceeding occurred or that a document was filed in another court case, but a court may
21        not take judicial notice of findings of facts from another case. See Wyatt v. Terhune, 315
22        F.3d I 10,8, 1114 & n. 5 (9th Cir. 2003); Lee v. City ofLos Angeles, 250 F.3d 668, 698
23        (9th Cir. 200 I). Nor may the court take judicial notice of any matter that is in dispute.
24        Lee, 250 F.3d at 689-90.
25               To the extent Alexandre seeks to have this Court take judicial notice of documents
26        that were filed in state court as part of the instance case, including the complaint, arrest
27        warrant affidavit, defense motions, court orders, jury instn1ction and the probation report
28        (see Pet., Exs. E-L, ECF No. I), his request is DENIED as MOOT. These exhibits were

                                                        42
I
         Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3326 Page 43 of 44



         1 part of the state court record reviewed by the California Supreme Court and therefore are
     2      already part of record before this Court. See Cullen v. Pinholster, 563 U.S. 170, 181
     3      (2011) (holding that "review under § 2254( d)( 1) is limited to the record that was before
     4      the state court that adjudicated the claim on the merits").
     5            As to exhibits related to Petitioner's 2008 conviction-the domestic violence class
     6      progress report (Pet., Ex. A at 52, ECF No. 1), and the transcript of his February 6, 2013
     7 probation progress hearing (id., Ex.Bat 54-56)-the Court GRANTS Petitioner's
     8 request to take judicial notice that the documents were submitted to the court and the
     9      hearing held as transcribed. See Wyatt, 315 F.3d at 1114. To the extent he seeks to have
    10      this Court take judicial notice of any facts or arguments contained in the document or
    11      transcripts in that case, his request is DENlED.
    12            Finally, the Facebook postings (Pet., Ex. D at 61 ~63) were a matter of factual
    13      dispute as to who posted them and when. See Lee, 250 F.3d at 688-89 (noting "a court
    14     may take judicial notice of matters of public record" and documents whose "authenticity
    15     ... is not contested" and upon which a plaintiff's complaint relies) (internal quotation
    16     marks omitted) (alterations in original). Likewise, the Department of Motor Vehicle
    17     (Pet., Ex. C at 59, ECF No. 1) records lack an identifying information and therefore are
    18     not "capable of accurate and ready determination" by a factfinder. See Lee, 250 F.3d at
    19     689-90. The Court therefore DENlES Petitioner's request to take judicial notice of
    20     Facebook posting printouts and Department of Motor Vehicle records.
    21            Based on the foregoing the Court DENIES Petitioner's request for judicial notice
    22     as to Exhibits C tru:ough L and G;RANTS the request as to Exhibits A and B. The Court
                              . ,( •.   .I    -                                    '!:"       '•

    23     notes that to the ext~~t any ~fthe exhibits were already part of the stat~ co~ft record, the
    24     have been reviewed and considered by this Court. See Pinholster, 563 U.S. at 181.
    25     VII. CERTIFICATE OF APPEALABILITY
    26            Under AEDPA, a state prisoner seeking to appeal a district court's denial of a
    27     habeas petition must obtain a certificate of appealability. 28 U.S.C. § 2253( c)(1 )(A).
    28     The district court may issue a certificate of appealability if the petitioner has made a

                                                         43
                                                                                          3: 19-cv-1563-WQH-AHG
 Case 3:19-cv-01563-WQH-AHG Document 11 Filed 03/06/20 PageID.3327 Page 44 of 44




     1    substantial showing of the denial ofa constitutional right." 28 U.S.C. § 2253(c)(2). To
     2    satisfy this standard, a petitioner must show that "reasonable jurists would find the
     3    district court's assessment of the constitutional claims debatable or wrong." Slack v.
     4    McDaniel, 529 U.S. 473,484 (2000).
     5          The federal rules governing habeas cases brought by state prisoners require a
     6   district court that issues an order denying a habeas petition to either grant or deny a
     7   certificate ofappealability. See Rules Governing§ 2254 Cases, Rule l l(a). The Ninth
 8       Circuit has noted that the standard for granting a certificate of appealability is "relatively
 9       low." Jennings v. Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002). A petitioner "need
10       not show that he should prevail on the merits," Lambright v. Stewart, 220 F.3d 1022,
11       1025 (9th Cir. 2000), but may be entitled to a certificate when the "questions are
12       adequate to deserve encouragement to proceed further." Barefoot v. Estelle, 463 U.S.
13       880, 893 n. 4 (1983) (superseded on other grounds by 28 U.S.C. § 2253(c)(2)). Here,
14 Alexandre has failed to make "a substantial showing of the denial of a constitutional
15       right," and reasonable jurists would not find debatable this Court's assessment of his
16       claims. See Slack, 529 U.S. at 484. Accordingly, a certificate of appealability DENIED.
17       VIII. CONCLUSION
18             Based on the foregoing, the Court DENIES the petition for writ of habeas corpus,
19       GRANTS in part and DENIES in part Petitioner's request for judicial notice and
20       DENIES a certificate of appealability.
21       IT IS SO ORDERED.

22               1/
23       DATED(__E,_1/Z_<t__
24                                                                              es
                                                                         s District Judge
25
26
27
28

                                                      44
                                                                                   ').10 ~.,   1,:1:-, llr/\T.T   ATTI'":'.
